Citation Nr: 0617573	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-16 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
injury.

2.  Entitlement to service connection for residuals of a 
sprained ankle, right.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to 
September 1969; and from July 1974 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 1999.  A 
statement of the case addressing the issues listed on the 
first page of this decision was issued in July 2000, and a 
substantive appeal was received in August 2000.   

In a May 2006 Appellant's Brief, the veteran's representative 
refers to disabilities of the spine and neck, and also refers 
to entitlement to special monthly compensation based on the 
need for aid and attendance.  The Board notes that service 
connection appears to already be in effect for disability of 
the lumbosacral spine.  Special monthly compensation on the 
basis of being housebound also appears to be in effect.  The 
veteran's several service-connected disabilities have a 
combined rating of 90 percent, and a total rating based on 
individual unemployability has been granted.  At any rate, 
the matters raised by the representative in the May 2006 
Appellant's Brief are hereby referred to the RO for 
clarification and any necessary action.  

The issue of service connection for a left shoulder injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Injuries to the right ankle during the veteran's active 
duty service were acute and transitory and resolved without 
leaving residual disability. 

2.  A chronic right ankle disability was not manifested 
during service, and any current chronic right ankle 
disability is not related to service.  


CONCLUSION OF LAW

Residuals of a right ankle sprain were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection prior to the enactment of 
the VCAA.  A rating decision was issued in March 1999.  In 
September 2002, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  
  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the September 2002 notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for residuals 
of a right ankle sprain.  However, there has been no notice 
as to the rating criteria used to evaluate the alleged 
disability, or the method for establishing the effective date 
of service connection.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in September 2002 in which it advised the 
appellant what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Since the Board concludes below that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating and 
effective date are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private and VA medical records.  
There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  With regard to the 
right ankle disability issue, the information and evidence of 
record contains sufficient competent medical evidence to 
decide this claim.  38 C.F.R. § 3.159(c)(4).  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the appellant have been fulfilled with respect to the right 
ankle disability issue on appeal.

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran sustained an 
inservice injury when he sprained his right ankle in May 
1959.  He also appears to have injured his right Achilles 
tendon in January 1965.  Finally, he appears to have injured 
his right foot/ankle in October 1971.  No fractures were 
identified.  

However, the veteran underwent periodic examinations in 
August 1972 and March 1977.  Examination of the veteran's 
feet, lower extremities, and musculoskeletal system yielded 
normal findings.  The veteran also underwent a separation 
examination in March 1979.  Once again, examination of the 
veteran's feet, lower extremities, and musculoskeletal system 
yielded normal findings.  The veteran also completed a report 
of medical history in conjunction with his separation 
examination.  He indicated, by checked box, that he did not 
have any swollen or painful joints; broken bones; arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; or 
foot trouble.  It therefore appears from the contemporaneous 
service medical records that the inservice right ankle 
injuries were acute injuries which resolved without leaving 
chronic disability.  This is evidenced by the clinically 
normal finding during the veteran's subsequent service as 
well as the clinically normal findings at the time of 
discharge examination.  

There is also no persuasive post-service evidence of chronic 
right ankle disability related to the inservice injuries.        

The Board finds that while the veteran did sustain injuries 
to his right ankle while in service, these injuries were 
isolated incidents and not indicative of a chronic 
disability.  Three examinations dated after the right ankle 
injuries all yielded normal findings.  The veteran failed to 
note any right ankle disability in his report of medical 
history; and there is no evidence that the veteran suffers 
from a current right ankle disability related to the 
inservice injuries.  An appellant's belief that he or she is 
entitled to some sort of benefit simply because he or she had 
a disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of a right ankle 
sprain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER

Service connection for residuals of a sprained right ankle is 
not warranted.  To this extent, the appeal is denied.


REMAND

The Board notes that in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran's service medical records 
reveal that he sustained an injury to his left shoulder in 
October 1960 during a football game.  Myositis was noted but 
there was no further treatment for the injury.  

Post service medical evidence reveals numerous complaints of 
left shoulder (or left upper extremity pain).  These 
complaints have yielded several diagnoses. 

In sum, the record documents an inservice injury and a 
current left shoulder disorder, but the nature and etiology 
of the left shoulder disorder are unclear.  With regard to 
this issue, the Board finds that there is not sufficient 
competent medical evidence to decide the claim, and a VA 
medical examination with etiology opinion are necessary.  38 
C.F.R. § 3.159(c)(4).   

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Board recognizes that the new requirements 
of VCAA notice were not in effect at the time the RO issued 
its September 2002 VCAA notice.  As such, the new 
requirements do not constitute the basis of this remand.  
However, since these issues need to be remanded on other 
grounds, the Board finds that the RO should comply with the 
most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision 

2.  The veteran should be afforded a VA 
orthopedic examination, for the purpose 
of determining the nature, extent, and 
etiology of the veteran's left shoulder 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that his current left 
shoulder disability is causally linked to 
any incident of service.  
 
3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for residuals of a 
left shoulder injury, with consideration 
of all evidence in the claims file.  If 
the benefit remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


